DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Status of Claims
Claims 1 and 5-6 have been amended. Claims 1-8 are pending.
Status of Previous Rejections
The rejections of Claims 1-2 and 5-8 under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”) are maintained.
The rejections of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”), and further in view of Otogawa (Journal of Alloys and Compounds, Vol 746, Page 19-26, May 25, 2018, hereinafter “Otogawa”) are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and claim 5 recite a main phase consisting of Sm, Fe and Bi. However, instant specification discloses that the magnet powder contains Sm, Fe, Bi and N. There is no support that the main phase only consists of Sm, Fe and Bi. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”).
Regarding claims 1 and 5-6, US’336 teaches a rare earth alloy containing Sm, Fe, N and Bi (Abstract; Col 2, Ln 50 to Col 3, Ln 30). US’336 discloses an example having composition of Sm11Fe77-xN12Inx (Fig. 11). US’336 discloses that In and Bi both have the effect of curbing possible thermal decomposition of the nitride and the In amount and the Bi amount can be up to 4.5 at% (Col 3, Ln 16-30; claim 1, claim 11). Assuming the alloy contains Sm11Fe77-yN12Biy, y is 0-4.5 at% based on claim 1 of US’336, Bi/(Sm+Fe+Bi) is in the range of 0-5.11 at%, which overlaps the recited ratio in claims 1 and 5-6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
US’336 discloses the alloy is pulverized and sintered magnet can be made from the alloy (Col 1, Ln 15-52; Col 7, Ln 1-8), which meets the powder limitation recited in claim 1 and the sintered magnet limitation recited in claim 5.

Regarding claim 8, US’336 does not explicitly disclose the structure limitation recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that US’336 teaches a an alloy composition that meets the composition recited in claim 1, one of ordinary skill in the art would expect that the alloy powder of US’336 to meet the structure limitation recited in claim 8.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”), and further in view of Otogawa (Journal of Alloys and Compounds, Vol 746, Page 19-26, May 25, 2018, hereinafter “Otogawa”).
Regarding claims 3-4, US’336 does not explicitly disclose the limitations recited in claims 3-4. Otogawa teaches a magnet comprising Sm-Fe-N main phase and a Sm-Fe-Al-Cu binder (Abstract). Otogawa further discloses that Sm-Fe-Al-Cu alloy is used as binder to make a magnet having high density and high magnetic properties (Page 22, right column, 2nd paragraph; Page 23, Page 25 Conclusion). Thus, it would be obvious to one of ordinary skill in the art to use Sm-Fe-Al-Cu alloy as a binder as taught by Otogawa in the process of making sintered magnet of US’336 in order to make a .

Response to Arguments
The 132 Affidavit under 37 CFR 1.132 filed 12/02/2021 is insufficient to overcome the rejection of claims 1-8 based upon US’336 as set forth in the last Office action because: claims 1 and 8 recite a ratio in the range of 0.01- 3 at% or less. However, the data do not show when Bi/(Sm+Fe+Bi) is less than 0.01 at%, good properties can’t be obtained. In fact, the data show when Bi/(Sm+Fe+Bi) is less than 0.01 at%, the magnet powder has better properties. Thus, the data disclosed by the applicants are not sufficient to establish unexpected results of the recited ratio of Bi/(Sm+Fe+Bi).

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that US 5,362,336 describes that Cu, Ag, Al, and Ga are preferable but Bi is sparingly effective, among Cu, Ag, Al, Ga, Zn, Sn, In, Bi, and Pb. Therefore, the applicant respectfully submits that the person of ordinary skill in the art would not select Bi in US 5,362,336. In fact, Examples of US 5,362,336 do not use Bi. Because US 5,362,336 describes that Cu, Ag, Al, and Ga are preferable but Bi is 
In response, US’336 discloses that the additive element is at least one selected from the group consisting of Cu, Ag, Al, Ga, Zn, Sn, In, Bi, and Pb. US’336 discloses that all these additive elements have an effect to curb thermal decomposition of the magnet powder (Col 2, Ln 50 to Col 3, Ln 23). Thus, it would be obvious to one of ordinary skill in the art to add Bi in order to curb thermal decomposition of the magnet powder as disclosed by US’336. Even though Bi is sparsely effective in improving coercivity, US’336 does teach that Bi is effective in curbing thermal decomposition of the magnet powder. Thus, claims 1 and 5 are obvious over US’336.

Second, the applicants argued that in response to the examiner’s statement on page 6 of the Office Action of “Claim | recites a broad composition comprising Sm, Fe, Bi and N, which does not exclude the presence of other elements. .... Thus, the applicants have not provided data to show that the recited ratio of Bi/(Sm+Fe+Bi) has unexpected result when Cu, Ag, Al, Ga, Zn, Sn and In are present in the magnetic powder”, claims 1 and 5 are limited to “a main phase consisting of samarium, iron, and bismuth’. 
In response, as set forth above, the amended claims have new matter issue.

Third, the applicants argued that in response to the examiner’s statement on page 6 of the Office Action of “claim | recites a ratio in the range of greater than O at% and 3 at or less. However, the applicants have not provided data to show when 
In response, the data do not show when Bi/(Sm+Fe+Bi) is less than 0.01 at%, good properties can’t be obtained. In fact, the data show when Bi/(Sm+Fe+Bi) is less than 0.01 at%, the magnet powder has better properties. Thus, the data disclosed by the applicants are not sufficient to establish unexpected results of the recited ratio of Bi/(Sm+Fe+Bi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733